Citation Nr: 0806510	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  04-42 540	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1956 with additional short periods of active duty in 
the U.S. Army Reserve. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss, tinnitus, and 
asbestosis. 


FINDING OF FACT

In February 2008, the Board was notified that the veteran 
died on October [redacted], 2007. 


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2007).    

On January 25, 2008, the Board denied the veteran's claim for 
service connection for asbestosis and remanded claims for 
service connection for bilateral hearing loss and tinnitus.  

In February 2008, after the issuance of the January 25, 2008 
Board decision, the Board received notice indicating that the 
veteran died in October 2007.

As a matter of law, veterans' claims do not survive their 
deaths, and the veteran's appeal became moot by virtue of his 
death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Therefore, the 
Board lacked jurisdiction to issue the January 25, 2008 
decision.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.1302 (2007).

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

The Board intimates no opinion as to the merits of the 
appeal, and this decision does not preclude any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER 

The January 25, 2008, Board decision addressing the issues 
indicated above is vacated.  

The appeal is dismissed.


		
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


